         Case 1:21-cv-00174-DAD-JLT Document 5 Filed 04/27/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   WENDY WARSHAUER                                 )   Case No.: 1:21-cv-00174 NONE JLT
                                                     )
12                  Plaintiffs,                      )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   THE FAILURE TO COMPLY WITH THE
14   DERMASET INC.,                                  )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                     )   ACTION; ORDER CONTINUING SCHEDULING
15                  Defendant.                       )   CONFERENCE
                                                     )
16
17          The plaintiff initiated this action on February 11, 2021. (Doc. 1) The Clerk of Court issued

18   summons the next day (Doc. 3) The order setting the mandatory scheduling conference reads,

19          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
20          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
21          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint Failure to timely serve the summons and
22          complaint may result in the imposition of sanctions, including the dismissal of unserved
            defendants.
23
24   (Doc. 4 at 1) However, the plaintiff has not filed proofs of service, and no defendant has appeared in

25   the action. Therefore, the Court ORDERS,

26          1.      No later than May 10, 2021, the plaintiff SHALL show cause why sanctions should

27   not be imposed for the failure to prosecute this action and to serve the summons and complaint in a

28   timely fashion as ordered. Alternatively, the plaintiff may file proofs of service demonstrating the

                                                         1
        Case 1:21-cv-00174-DAD-JLT Document 5 Filed 04/27/21 Page 2 of 2


 1   summonses and complaint have been served;
 2         2.     The scheduling conference is CONTINUED to July 12, 2021 at 8:30 a.m.
 3         Failure to respond may result in the Court recommending dismissal of the action.
 4
 5   IT IS SO ORDERED.
 6
        Dated:   April 27, 2021                        _ /s/ Jennifer L. Thurston
 7                                           CHIEF UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
